DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/17/2022 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoashi et al. (US Pub. 2015/0055974) in view of Komatsu et al. (US Pub. 2017/0261925.)
	Regarding claim 1, Hoashi (fig. 4) discloses an image forming apparatus 100 comprising: a housing 101 having an opening 101A (par. 0042); a drawer 144 movable, through the opening, between a housing position in which the drawer is housed in the housing and a drawn position in which the drawer is drawn from the housing (par. 0043); a first drum cartridge 151 including a first photosensitive drum 111, and mountable to and removable from the drawer (par. 0046, 0052); a first developing cartridge 156 including a first developing roller 201, and mountable to and removable from the first drum cartridge (par. 0114, figs. 16, 17); and a transfer device 130 configured to transfer toner on the first photosensitive drum to a sheet, and the drawer is located in the housing position (see fig. 11), wherein a direction of mounting or removing the first drum cartridge (see drum cartridge removal arrow, par. 0049, fig. 11) to or from the drawer intersects with a movable direction of the first developing cartridge (see L shape guiding portion 402, par. 0115, fig. 16) with respect to the first drum cartridge, in a state where the first drum cartridge is mounted to the drawer.  
	Hoashi is silent on the transfer device being located above the first drum cartridge in a state where the first drum cartridge is mounted to the drawer.
	Komatsu discloses an image forming apparatus A having a transfer device 6 being located above a first drum cartridge P in a state where the first drum cartridge is mounted to a drawer (fig. 1.)
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Hoashi, so as to have the transfer device mounted above the process cartridges as taught by Komatsu.
Regarding claim 2, Hoashi discloses wherein the first drum cartridge includes a drum frame 152 supporting the first photosensitive drum, wherein the drum frame includes a developing guide 401, 402, configured to guide the first developing cartridge to be mounted to and removed from the first drum cartridge, and wherein the developing guide extends in a direction intersecting with the direction of mounting or removing the first drum cartridge to or from the drawer (par. 0109, fig. 16.)  
Regarding claim 3, Hoashi discloses wherein the first drum cartridge includes a drum frame supporting the first photosensitive drum, wherein the drum frame has an opening through which the first developing cartridge passes when the first developing cartridge is mounted to and removed from the first drum cartridge, and wherein the opening of the drum frame faces in a direction intersecting with the direction of mounting or removing the first drum cartridge to or from the drawer (par. 0114-0115, figs. 11 & 16b.)
	Regarding claim 4, Hoashi discloses wherein the drawer includes a drum guide 158L configured to guide the first drum cartridge to be mounted to and removed from the drawer (par. 0059), and wherein, in the state where the first drum cartridge is mounted to the drawer, an extension direction of the developing guide and an extension direction of the drum guide intersect with each other (fig. 14.)  
	Regarding claim 5, Hoashi discloses wherein the first drum cartridge includes: a wall 151 (fig. 13) located opposite to the opening of the drum frame; a first side wall 152R (fig. 12); and a second side wall 152L opposed to the first side wall via the first photosensitive drum, wherein the wall connects the first side wall with the second side wall (see fig. 13.)
Regarding claim 7, Hoashi discloses wherein the first drum cartridge includes a pressing member configured to press the first developing roller toward the first photosensitive drum in a state where the first developing cartridge is mounted to the first drum cartridge, the pressing member being supported by the drum frame (par. 0060.)
Regarding claim 8, Hoashi discloses a cover 140 movable between a closed position in which the opening of the housing is closed (fig. 2) and an open position in which the opening of the housing is opened (fig. 4); and a drawer guide 302 configured to guide the drawer to move with respect to the housing (par. 70), wherein, in the state where the first drum cartridge is mounted to the drawer and the drawer is located in the housing position, the drawer guide moves between a contact position in which the first photosensitive drum is brought into contact with the transfer device and a spaced position in which the first photosensitive drum is spaced away from the transfer device when the cover is moved between the closed position and the open position (fig. 11), and wherein the housing has a groove 144a (par. 0070) configured to guide the drawer guide to move (par. 0069-0070.)  
Regarding claim 9, Hoashi discloses wherein a moving direction in which the drawer is moved from the housing position to the drawn position intersects with a horizontal direction, and wherein the groove extends in the horizontal direction (fig. 9.)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852